DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The IDS Form (SB08) submitted on 26 May 2021, 28 May 2021, 01 November 2021, 09 February 2022, and 10 May 2022 have been considered.

Claims 1-17 are allowed.
The closest prior art neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
The closest prior art Kannan et al. (US PGPUB #2016/0203002) in view of Jiang et al. (US PGPUB #2016/0239737) further in view of Wagner et al. (US #2017/0371724) and further in view of Brown et al. (US #2015/0121216) teaches a method implemented by one or more processors, the method comprising:
receiving a representation of an utterance spoken at a computing device;
identifying, based on the utterance, a task to be performed by a computational assistant.

But, Kannan et al. in view of Jiang et al. further in view of Wagner et al. and further in view of Brown et al. fails to teach a method implemented by one or more processors, the method comprising:
determining that completing performance of the task requires an occurrence of a future event;
in response to determining that completing performance requires the occurrence of the future event:
outputting, for playback by one or more speakers operably connected to the computing device, synthesized voice data that informs a user of the computing device that complete performance of the task will not be immediate,
wherein the synthesized voice data output for playback is determined based on an estimated time associated with the occurrence of the future event; and
in response to detecting the occurrence of the future event:
causing the computational assistant to perform the task.

These limitations, in combination with the remaining limitations of independent Claims 1, 10, and 17 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651